United States Court of Appeals
                     For the First Circuit


No. 20-1593

                     CARLOS MONTEIRO SILVA,

                           Petitioner,

                               v.

              MERRICK B. GARLAND, Attorney General,

                           Respondent.


                          ERRATA SHEET

     The opinion of this Court, issued on February 28, 2022, is
amended as follows:
     On page 14, line 11, replace "detentions" with "definitions"
     On page 26, line 7, replace "states" with "state"
     On page 33, line 9, replace " an" with "an"
     On page 33, line 11, replace "Id." with "Id."
     On page 34, line 6, replace "mens rea\actus reus" with "mens
rea/actus reus"
     On page 34, line 10, replace "deference" with "Deference"
     On page 35, line 7, replace "Chevron's" with "Chevron's"
     On page 35, line 18, replace "Neguise" with "Negusie"
     On page 37, line 20, replace "Neguise" with "Negusie"